        Case 1:19-cv-02230-LTS-SLC Document 62 Filed 05/08/20 Page 1 of 2



 JOSEPH SALVO
 JSALVO@GRSM.COM
 DIRECT DIAL: (212) 453-0725


                                                                                 ATTORNEYS AT LAW
                                                                          1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                NEW YORK, NY 10004
                                                                                  WWW .GRSM.COM

                                           May 7, 2020

BY ECF

The Honorable Sarah L. Cave,
United States District Court for the
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312


         Re:WGH Communications, Inc. v. Penachio Malara LLP et al.,
            Case No. 1:19-cv-2230-LTS-SLC
            Letter Motion to Request Adjournment

Dear Judge Cave:

        We represent defendants Penachio Malara LLP and Anne Penachio (the “Penachio
Defendants”) in this matter. Please allow this to serve as a joint defense request, joined by
Bronson Law Offices, PC and Bruce Bronson (“Bronson Defendants”) to adjourn the initial
conference in accordance with Fed. R. Civ. P. 16, scheduled for May 27, 2020, by telephone, and
also to stay discovery of this matter while dispositive motions are pending.

        Penachio Defendants and Bronson Defendants each filed a motion to dismiss plaintiff’s
Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6), which was fully briefed and submitted
as of April 24, 2020. The pending dispositive motions are the third such motions with respect to
the pleadings.

        In light of the pending motions, the Penachio Defendants’ and Bronson Defendants’
position is that discovery should be stayed until the pending motions are decided by the Court.
In sum, to undertake extensive steps towards commencing discovery would be burdensome and
costly on all parties, which could be rendered moot if the claims are dismissed. Moreover, under
the current circumstances related to the Covid-19 global pandemic, the ability for the parties to
gather relevant documents and information necessary to engage in discovery has been severely
hampered, if not made practically impossible.

        On May 6th, consistent with the Court’s Order dated April 20, 2020 (the “Order”),
counsel for all parties participated in a conference call pursuant to Fed. R. Civ. P. 26(f), to
discuss a discovery plan. Penachio Defendants and Bronson Defendants communicated their
position to Plaintiff that discovery should be stayed while the motions are pending. Plaintiff
        Case 1:19-cv-02230-LTS-SLC Document 62 Filed 05/08/20 Page 2 of 2

 May 7, 2020
 Page 2

 does not agree and wishes discovery to proceed. No prior requests for an adjournment of the Fed.
 R. Civ. P. 16 initial conference has been made by Penachio Defendants or Bronson Defendants.

        In light of the above, we respectfully request that the May 27, 2020 Fed. R. Civ. P. 16
 conference be adjourned. We thank the Court for its consideration.

                                              Respectfully,

                                              GORDON REES SCULLY MANSUKHANI, LLP




                                              Joseph Salvo

 JS:bag
 cc:    All counsel of record (via ECF)



The request to adjourn the initial case management
conference pending ruling on dispositive motions is DENIED.

The parties' proposed case management plan should
contemplate allowances in light of the COVID-19 Pandemic.
The Court will discuss this request with the parties at the May
27, 2020 conference.

The Clerk of Court is respectfully directed to close the Letter-
Motion at ECF No. 61.

SO ORDERED                 5/8/2020
